Name: Commission Regulation (EEC) No 4001/87 of 23 December 1987 amending Regulation (EEC) No 2783/75 laying down special measures for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: trade policy;  taxation;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31987R4001Commission Regulation (EEC) No 4001/87 of 23 December 1987 amending Regulation (EEC) No 2783/75 laying down special measures for ovalbumin and lactalbumin Official Journal L 377 , 31/12/1987 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 25 P. 0217 Swedish special edition: Chapter 3 Volume 25 P. 0217 COMMISSION REGULATION (EEC) N ° 4001/87of 23 December 1987amending Regulation (EEC) N ° 2783/75 laying down special measures for ovalbumin and lactalbuminTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87of 23 July 1987 on the tariff and statistical nomenclatureand on the Common Customs Tariff (1), as amendedby Regulation (EEC) N ° 3985/87 (2), and in particularArticle 15 thereof, Whereas Council Regulation (EEC) N ° 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) N ° 2783/75 (3), according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1Article 1 of Regulation (EEC) N ° 2783/75 is replaced by the following: 'Article 1In trade between the Community and third countries, import duties shall be applied to the following products: >TABLE>Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentSPA:L377UMBE20.96FF: 5UEN; SETUP: 01; Hoehe: 472 mm; 96 Zeilen; 2261 Zeichen; Bediener: JUTT Pr.: B; Kunde: 40800 Montan England 20 (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 376, 31. 12. 1987, p. 1. (3) OJ N ° L 282, 1. 11. 1975, p. 104.